Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00234-CV

                     IN THE INTEREST OF S.J.Z. and L.C.Z., Children

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020PA01562
                     Honorable Charles E. Montemayor, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s memorandum opinion of this date, the trial court’s order is
AFFIRMED. Costs of appeal are not assessed against appellant because he qualifies as indigent.

       SIGNED November 17, 2021.


                                                _____________________________
                                                Irene Rios, Justice